CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 2.450% InterNotes® Due April 15, 2022 Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 445 Dated Monday, April 17, 2017 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014) CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FC87 $2,334,000 100% 1.250% $2,304,825.00 Fixed 2.450% MONTHLY 04/15/2022 05/15/2017 $1.70 Yes Senior Unsecured Notes Redemption Information: Non-Callable National Rural Utilities Cooperative Finance Corp Offering Dates: Monday, April 10, 2017 through Monday, April 17, 2017 Trade Date: Monday, April 17, 2017 @12:00 PM ET
